Opinion by
Judge Pryor:
What amounts to a mere irregularity in a sale of land for taxes is the question involved in this case. It has never been held that a sheriff’s conveyance to a purchaser must be upheld upon the legal presumption that the sheriff and those before him have discharged their duty in imposing the burden and in selling the property.
All the steps necessary to give a sheriff the authority to sell must be shown, and any failure to comply with the requirements of the law made for the protection of the owner’s interest will prove fatal. 2 Cooley on Taxation, p. 911-915. In this case there is no description of the property with the amount paid by the purchaser or the purchaser’s name returned to the clerk’s office of the county court in the manner required by law. It does not appear that the property was properly assessed. It does not appear that a receipt was tendered the appellee for his taxes and payment demanded as required by the statute. All this must appear before the sheriff can sell or is authorized to sell, and the court, in the absence of a compliance with all these requirements for the authority to sell, acted properly in instructing the jury to find for the defendant.
Judgment affirmed.